Case 19-43230   Doc 18-2    Filed 12/30/19 Entered 12/30/19 10:55:40   Desc
                           exhibits Page 1 of 36




                   EXHIBIT A
Case 19-43230   Doc 18-2    Filed 12/30/19 Entered 12/30/19 10:55:40   Desc
                           exhibits Page 2 of 36
Case 19-43230   Doc 18-2    Filed 12/30/19 Entered 12/30/19 10:55:40   Desc
                           exhibits Page 3 of 36
Case 19-43230   Doc 18-2    Filed 12/30/19 Entered 12/30/19 10:55:40   Desc
                           exhibits Page 4 of 36
Case 19-43230   Doc 18-2    Filed 12/30/19 Entered 12/30/19 10:55:40   Desc
                           exhibits Page 5 of 36
Case 19-43230   Doc 18-2    Filed 12/30/19 Entered 12/30/19 10:55:40   Desc
                           exhibits Page 6 of 36
Case 19-43230   Doc 18-2    Filed 12/30/19 Entered 12/30/19 10:55:40   Desc
                           exhibits Page 7 of 36




                    EXHIBIT B
Case 19-43230   Doc 18-2    Filed 12/30/19 Entered 12/30/19 10:55:40   Desc
                           exhibits Page 8 of 36
Case 19-43230   Doc 18-2    Filed 12/30/19 Entered 12/30/19 10:55:40   Desc
                           exhibits Page 9 of 36




                     EXHIBIT C
Case 19-43230   Doc 18-2    Filed 12/30/19 Entered 12/30/19 10:55:40   Desc
                           exhibits Page 10 of 36
Case 19-43230   Doc 18-2    Filed 12/30/19 Entered 12/30/19 10:55:40   Desc
                           exhibits Page 11 of 36
Case 19-43230   Doc 18-2    Filed 12/30/19 Entered 12/30/19 10:55:40   Desc
                           exhibits Page 12 of 36
Case 19-43230   Doc 18-2    Filed 12/30/19 Entered 12/30/19 10:55:40   Desc
                           exhibits Page 13 of 36
Case 19-43230   Doc 18-2    Filed 12/30/19 Entered 12/30/19 10:55:40   Desc
                           exhibits Page 14 of 36
Case 19-43230   Doc 18-2    Filed 12/30/19 Entered 12/30/19 10:55:40   Desc
                           exhibits Page 15 of 36




                    EXHIBIT D
Case 19-43230   Doc 18-2    Filed 12/30/19 Entered 12/30/19 10:55:40   Desc
                           exhibits Page 16 of 36
Case 19-43230   Doc 18-2    Filed 12/30/19 Entered 12/30/19 10:55:40   Desc
                           exhibits Page 17 of 36




                   EXHIBIT E
Case 19-43230   Doc 18-2    Filed 12/30/19 Entered 12/30/19 10:55:40   Desc
                           exhibits Page 18 of 36
Case 19-43230   Doc 18-2    Filed 12/30/19 Entered 12/30/19 10:55:40   Desc
                           exhibits Page 19 of 36
Case 19-43230   Doc 18-2    Filed 12/30/19 Entered 12/30/19 10:55:40   Desc
                           exhibits Page 20 of 36
Case 19-43230   Doc 18-2    Filed 12/30/19 Entered 12/30/19 10:55:40   Desc
                           exhibits Page 21 of 36
Case 19-43230   Doc 18-2    Filed 12/30/19 Entered 12/30/19 10:55:40   Desc
                           exhibits Page 22 of 36
Case 19-43230   Doc 18-2    Filed 12/30/19 Entered 12/30/19 10:55:40   Desc
                           exhibits Page 23 of 36




                    EXHIBIT F
Case 19-43230   Doc 18-2    Filed 12/30/19 Entered 12/30/19 10:55:40   Desc
                           exhibits Page 24 of 36
Case 19-43230   Doc 18-2    Filed 12/30/19 Entered 12/30/19 10:55:40   Desc
                           exhibits Page 25 of 36




                      EXHIBIT G
Case 19-43230   Doc 18-2    Filed 12/30/19 Entered 12/30/19 10:55:40   Desc
                           exhibits Page 26 of 36
Case 19-43230   Doc 18-2    Filed 12/30/19 Entered 12/30/19 10:55:40   Desc
                           exhibits Page 27 of 36
Case 19-43230   Doc 18-2    Filed 12/30/19 Entered 12/30/19 10:55:40   Desc
                           exhibits Page 28 of 36
Case 19-43230   Doc 18-2    Filed 12/30/19 Entered 12/30/19 10:55:40   Desc
                           exhibits Page 29 of 36
Case 19-43230   Doc 18-2    Filed 12/30/19 Entered 12/30/19 10:55:40   Desc
                           exhibits Page 30 of 36




                       EXHIBIT H
Case 19-43230   Doc 18-2    Filed 12/30/19 Entered 12/30/19 10:55:40   Desc
                           exhibits Page 31 of 36
Case 19-43230   Doc 18-2    Filed 12/30/19 Entered 12/30/19 10:55:40   Desc
                           exhibits Page 32 of 36
Case 19-43230   Doc 18-2    Filed 12/30/19 Entered 12/30/19 10:55:40   Desc
                           exhibits Page 33 of 36
Case 19-43230   Doc 18-2    Filed 12/30/19 Entered 12/30/19 10:55:40   Desc
                           exhibits Page 34 of 36
Case 19-43230   Doc 18-2    Filed 12/30/19 Entered 12/30/19 10:55:40   Desc
                           exhibits Page 35 of 36
Case 19-43230   Doc 18-2    Filed 12/30/19 Entered 12/30/19 10:55:40   Desc
                           exhibits Page 36 of 36
